Citation Nr: 1708645	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine from February 11, 2004. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1980 to February 1994.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection for a low back disability and assigned an initial noncompensable (0 percent) disability rating effective February 2, 1994, the day after the Veteran's discharge from service, and a rating of 10 percent effective July 5, 2000.

During the course of the appeal, the Board issued a decision in February 2006 that granted an initial 10 percent rating effective February 2, 1994.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which remanded the case to the Board in May 2007 for extraschedular consideration.  In pertinent part, a May 2008 Board decision denied an initial rating greater than 10 percent.  The Veteran appealed this decision to the Court.  In April 2010, the Court remanded the appeal to the Board pursuant to the terms of a Joint Motion for Remand.  In March 2011, the Board remanded the appeal for additional development.  In February 2013, the Agency of Original Jurisdiction (AOJ) issued a rating decision that granted a 20 percent disability evaluation effective January 11, 2012.

The case returned to the Board for further appellate review.  In March 2016, the Board denied entitlement to an initial evaluation in excess of 10 percent for DDD of the lumbar spine prior to February 11, 2004, and awarded an evaluation of 40 percent effective February 11, 2004.  The Board remanded the issue of entitlement to a rating in excess of 40 percent for DDD with minimal bulge, L2-S1 and bilateral lower extremity radiculopathy for further development.  

Subsequently, the Veteran appealed to the Court the issue of entitlement to an initial evaluation in excess of 10 percent for DDD of the lumbar spine prior to February 11, 2004. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The March 2016 Board decision noted that the Veteran was diagnosed with DDD with a bulge at L5-S1, and a history of intermittent right radiculitis in the January 2012 VA examination.  A February 2015 VA examination for diabetes mellitus also diagnosed the Veteran with bilateral lower extremity diabetic neuropathy.  Since there were potential neurological  abnormalities not identified in the January 2012 VA examination, the Board remanded the appeal to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of the Veteran's service-connected thoracolumbar spine disability.

The March 2016 Board remand included directives to specifically determine the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups, and fatigability with use.  The examiner was also instructed to portray such findings in terms of degrees of additional loss of motion, if possible.  Since the March 2016 Board remand, there have been 2 VA examinations conducted, in August 2016 and October 2016, and an addendum opinion obtained in November 2016, regarding the thoracolumbar spine.  In the October 2016 examination, the examiner determined that pain, fatigue, weakness, and lack of endurance caused functional loss of the spine with repeated use over a period of time.  The examiner was unable to determine in degrees, the loss of motion because it would be speculative to do so since the Veteran was not at the time, having a flare up, and the history provided by the Veteran was not specific enough to determine actual range of motion during flare-ups or following repeated use over time.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions, and that there was no additional loss of function or range of motion after three repetitions.

The March 2016 Board remand also included directives to specify all chronic neurological manifestations of the lumbar spine, to include specifying any and all neurologic symptoms.  The examiner was asked to discuss bowel and bladder incontinence symptoms, clarify whether the Veteran manifested thoracolumbar-related neurologic impairment of the lower extremities (as opposed to service-connected diabetic neuropathy), and delineate to the extent possible, the neurologic impairment of the lower extremities due to thoracolumbar origin.  The October 2016 examination found that the Veteran had radicular symptoms of pain and paresthesia at L5 to the left lower extremity and S1 lumbar radiculopathy with symptoms of pain and paresthesia in right lower extremity.  The examiner found that diminished sensations to the right posterior thigh and calf and the left lateral thigh and calf were likely related to lumbar radiculopathy.  Diminished sensation to the distal legs and feet were likely due to diabetic neuropathy.  In the examinations for intestinal and urinary tract conditions, the examiner provided an opinion with regard to the Veteran's bladder and bowel incontinence.  Thus, the October 2016 examinations and November 2016 addendum opinions have adequately addressed and substantially complied with the Board's remand directives, and further examination with regards to these specific issues is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's lumbar spine disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The most recent VA examination report from October 2016 reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the October 2016 examination is insufficient, and the Veteran must be provided a new VA examination, which provides findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated private and VA treatment records.

2.  Schedule the Veteran for a VA examination to address the current severity of his lumbar spine disability.  In addition to the necessary findings, the VA examination must include:

     (a) Range of motion testing for the lumbar spine in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

     (b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




